                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

SHONDREA HOWARD,                      )
                                      )
       Plaintiff,                     )        Civ. No. 3:18-00571-DSC
                                      )
v.                                    )
                                      )
ANDREW M. SAUL,                       )
Commissioner of Social Security,1     )
                                      )
       Defendant.                     )

                                              ORDER

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

Defendant’s decision with remand in Social Security actions under sentence four of 42 U.S.C. §

405(g), and in light of Defendant’s Motion with Plaintiff’s consent to remand this action for further

administrative proceedings, the Court hereby remands this case to Defendant, pursuant to sentence

four of 42 U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v. Sullivan, 501

U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       The Clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

       SO ORDERED.                 Signed: June 26, 2019




1
 Andrew M. Saul is now the Commissioner of Social Security and substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 U.S.C. §
405(g), which provides that the action survives notwithstanding any change in the person
occupying the office of Commissioner of Social Security.
